DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following reasons:	● Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.	● Figures 3a and 3b are depicted, at least partially, in gray scale which obscures the arrows drawn on the trim punch block. The drawings should be in black and white with cleanly drawn lines so that all aspects of the invention are clearly visible.	● The “clearance between the punch edge, the die block cutting edge and the workpiece” (Claim 14, lines 8-9) does not appear to be identified in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities:  	Claim 16, line 2 should be corrected as follows, “with respect to the punch shoe between a first, extended position[[,]] and a [[second retracted,]] --second, retracted-- position[[,]]”. The examiner notes this objection is intended solely to fix the position of the comma in line 2 of the claim. 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), e.g., “by means of a resilient member” (Claim 17, line 2) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 3-5 recite, “such that the trim punch is movable along the angled guide surface between a first, extended position and a second, retracted position.” As currently written, it is unclear what defines the “first, extended position” and the “second, retracted position” relative to the die cutting insert because the recitations of “extended position” and “retracted position” are not defined with respect to any other structures in the claim, including the “punch shoe” or the “die cutting insert.”	Claim 7 recites, “the shoulder portion extending substantially perpendicular to the angled guide surface.” The examiner notes the structure corresponding to the shoulder portion of the Applicant’s die cutting insert appears to be perpendicular to the angled guide surface, as shown in fig. 3c, but the disclosure does not appear to define the boundaries of “substantially perpendicular.” It is unclear what can and cannot be included within the scope of “substantially perpendicular” as this is not defined.	Claim 8 recites, “the trim punch comprises a top surface opposite the flat bottom surface…” As currently written, there is insufficient antecedent basis in the claims for the recitation of “the flat bottom surface” because claim 8 does not depend from claims 2 or 4; wherein “a flat bottom surface” is initially introduced in claim 2. Thus, the scope of the claim is unclear.	Claim 9 recites, “wherein the resilient member has a first end …” As currently written, there is insufficient antecedent basis for the recitation of “the resilient member” in the claims. Claim 9 does not presently depend from Claim 5 which recites “a resilient member.” It is unclear what structure corresponds to the aforementioned limitation as antecedent basis has not properly been established for “the resilient member.”	Claim 14, lines 6-9 recite, “moving the trim punch into contact with the protruding part of the sheet metal and past the die block cutting edge so as to create a shearing force on the sheet metal and, at the same time, moving the trim punch such that a clearance between the punch edge, the die block cutting edge and the workpiece increases as the trim punch moves past the block cutting edge.” As currently written, this limitation has the following issues:	● As currently written, there is insufficient antecedent basis for “the workpiece” in line 9 of the claim. It is unclear if the recitation of “the workpiece” is referring generally to the “sheet metal” that is intended to be cut by the method of claim 14; to another, separate “workpiece”; to a new edge of the sheet metal formed after the trim punch cuts off the protruding part of the sheet metal; or to the protruding part of the sheet metal that was cut off as the trim punch moves past the die block cutting edge. 	● In view of the preceding issue, it is unclear what defines “a clearance” in the recitation of “moving the trim punch such that a clearance between the punch edge, the die block cutting edge and the workpiece increases as the trim punch moves past the block cutting edge.” The examiner notes this limitation appears to be partially defined by “the workpiece,” but since the recitation of “the workpiece” is indefinite, the scope of the claim is unclear because the examiner cannot determine which structure or element corresponds to “the workpiece.”		● It is unclear if “at the same time” is directed to both of A: “moving the trim punch into contact with the protruding part of the sheet metal” and B: “past the die block cutting edge so as to create a shearing force on the sheet metal with respect to the aforementioned limitation,” as these limitations appear to be two individual steps that occur consecutively to one another, i.e., first, the trim punch is moved into contact with the protruding part of the sheet metal (as shown in fig. 3a), and then, the trim punch is moved past the die block cutting edge so as to create a shearing force on the sheet metal (fig. 3c shows the trim punch in a position that is “past the die block cutting edge”). The examiner notes the subsequent recitation of “moving the trim punch such that a clearance … increases as the trim punch moves past the block cutting edge” is required by the claim to occur “at the same time” as both of the preceding limitations. It is unclear how the trim punch is moved such that clearance between the punch edge, the die block cutting edge and the workpiece increases at the same time as trim punch is moved into contact with the protruding part of the sheet metal. Does “at the same time” mean that the steps occur within the time of a cutting operation performed by the die cutting insert?	Claim 15 recites, “wherein the trim punch is moved along an angled guide surface.” It is unclear what structure defines the “angled guide surface.”
	Claim 16, lines 1-2 recite, “including moving the trim punch with respect to the punch shoe between a first, extended position, and a second, retracted position…” This limitation has the following issues:	● There is insufficient antecedent basis for “the punch shoe” in the claim. The scope of the claims is unclear because no structure has properly been introduced that corresponds to the recitation of “the punch shoe.”	● It is unclear what defines the recited “first, extended position” and “second, retracted position” with respect to the other claimed structures.	Claim 16, lines 3-5 recite, “such that a shearing force applied by the trim punch on the sheet metal increases gradually as the trim punch is moved between its first and second position.” As currently written, the recitation of “a shearing force applied by the trim punch” is introduced as a new, separate and distinct “shear force” with respect to the recitation of “a shearing force” previously recited in claim 14, line 7. It is unclear if the recitation of “a shearing force” in claim 16, line 3 is referring to the same shearing force previously set forth in claim 14 or if it is a separate and distinct limitation.	Claim 17 recites, “the trim punch is biased towards its first position by means of a resilient member and wherein moving the trim punch from its first to its second position acts against the bias of the resilient member.” The three recitations of “its” in the claim are unclear because it is unclear what limitations the word “its” is intended to further limit.	Claim 18 recites, “the resilient member moves the trim punch towards its first, expanded position as the sheet metal is cut so as to accelerate the cut part of the sheet metal in the direction of the angled guide surface of the punch shoe.” This limitation has the following issues:	● The recitation of “its” is unclear because it is unclear what limitation the word “its” is intended to further limit. 	● There is insufficient antecedent basis for the recitation of “first, expanded position” in the claims. It is unclear if the recitation of “first, expanded position” in claim 18, line 2 is referring to the “first, extended position” previously recited in claim 16, line 2 or if it is intended to be a separate and distinct “position.”	● There is insufficient antecedent basis for “the punch shoe” in the claim. The scope of the claims is unclear because no structure has properly been introduced that corresponds to the recitation of “the punch shoe.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 1, 5-7 and 11 are under 35 U.S.C. 102(a)(1) as being anticipated by Orain (US Patent 3,805,653).	Regarding Claim 1, Orain discloses a die cutting insert (fig. 6) comprising:
a punch shoe (slide 11 and plate 13) having an angled guide surface (“[t]he top surface of the slides 11 [i.e., the interface between slide 11 and T-shaped end portion of blade 10] make an angle α with the horizontal,” col. 2, lines 62-63);
	a trim punch (three blades 10, wherein the cross-section of fig. 6 depicts one of the three blades) arranged at least partly along the angled guide surface (figs. 6 and 7), such that the trim punch is movable along the angled guide surface between a first, extended position (i.e., corresponds to the position in which the three blades are “extended” towards the central axis of the die cutting insert so as to be “in contact with one another along their chamfered vertical surfaces 10b,” col. 2, lines 51-52, wherein “springs 12 are interposed between the plate 13 and the blades 10 in order to maintain the chamfered surfaces 10b of the blades in the rest or initial position of the cutting assembly,” col. 2, line 65 - col. 3, line 2) and a second, retracted position (col. 3, lines 25-29).	Regarding Claim 5, Orain discloses the trim punch (10) is connected to the punch shoe (11, 13) by means of a resilient member (springs 12).
Regarding Claim 6, Orain discloses the resilient member is arranged to bias the trim punch towards its first position (col. 2, line 65 - col. 3, line 2).
Regarding Claim 7, Orain discloses the punch shoe comprises a recess (annotated fig. 6) defining the angled guide surface and a shoulder portion (annotated), the shoulder portion extending substantially perpendicular to the angled guide surface. The examiner notes the annotated shoulder extends in a direction that is nearly perpendicular to the angled guide surface.            	
    PNG
    media_image1.png
    403
    418
    media_image1.png
    Greyscale
	Regarding Claim 11, Orain discloses a die cutting assembly (fig. 6) comprising a die insert of claim 1, as set forth above, wherein the assembly further comprises a die block (cutting die 5) having a die block cutting edge (8).
As best understood, Claims 1-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigelt (US Publication 2009/0078067). 
	Regarding Claim 1, Weigelt discloses a die cutting insert (i.e., “wedge drive” 1; see figs. 7 and 8) comprising:
a punch shoe (slider element receiving means 2) having an angled guide surface (sliding surfaces 22, 24 of sliding plates 26, 27 mounted on portion 20 of the slider element receiving means 2);
	a trim punch (slider element 3, processing tool receiving means 4, and driver element 5) arranged at least partly along the angled guide surface, such that the trim punch is movable along the angled guide surface (paragraph 0049) between a first, extended position (“the slider element receiving means is moved away from the driver element [5], the slider element is retracted into the region between the slider element receiving means and the driver element [5],” paragraph 0030, lines 1-6, i.e., spring element 10 presses trim punch 3, 4, 5 diagonally downward and away from the punch shoe 2; fig. 8) and a second, retracted position (“the slider element receiving means [2] and the drive element [5] are movable towards each other perpendicularly, driven by the pressing stroke,” paragraph 0029, lines 6-9).
	Regarding Claim 2, Weigelt discloses the trim punch comprises a flat bottom surface (annotated fig. 7) for engaging a workpiece (as described in paragraph 0027, a processing tool can be attached to the slider, e.g., to the flat bottom surface identified in annotated fig. 7, such that the flat bottom surface engages a workpiece via the processing tool), in use, wherein the angled guide surface of the punch shoe extends at an oblique angle (annotated fig. 7, angle “α”) with respect to the bottom surface. The longitudinal axis of the angled guide surface is indicated by the bold dashed line in annotated fig. 7. 
               
    PNG
    media_image2.png
    562
    643
    media_image2.png
    Greyscale

	Regarding Claim 3, Weigelt discloses the trim punch comprises an angled side surface (sliding surfaces 31, 32, 33, 34 formed on portion 30 of slider element 3), wherein the angled side surface extends at the same angle (annotated fig. 7, angle “α”) as the angled guide surface with respect to the bottom surface (annotated fig. 7).
	Regarding Claim 4, Weigelt discloses a protrusion (annotated fig. 7) extending below the flat bottom surface of the trim punch.	Regarding Claim 5, Weigelt discloses the trim punch is connected to the punch shoe by means of a resilient member (spring element 10).
Regarding Claim 6, Weigelt discloses the resilient member is arranged to bias the trim punch towards its first position (paragraph 0056, lines 3-5).	Regarding Claim 7, Weigelt discloses the punch shoe comprises a recess (annotated fig. 2) defining the angled guide surface (the large sliding surfaces 22, 24 identified in fig. 1, i.e., the faces of sliding plate 27, 27 that are visible in fig. 2) and a shoulder portion (annotated), the shoulder portion extending substantially perpendicular to the angled guide surface (annotated fig. 7). The examiner intends for the annotated “recess” to at least correspond to the space between the large sliding faces 22, 24.                    
    PNG
    media_image3.png
    340
    437
    media_image3.png
    Greyscale

Regarding Claim 8, Weigelt discloses the trim punch comprises a top surface (annotated fig. 7) opposite the flat bottom surface, the top surface extends in substantially the same direction as the shoulder portion of the punch shoe (indicated by the dotted lines marked in annotated fig. 7).
Regarding Claim 9, Weigelt discloses the resilient member (10) has a first end (the projecting tip of the resilient member 10 contacting the shoulder in the upper left corner of fig. 8) connected to the shoulder portion of the punch shoe (2) and a second end connected to top surface of the trim punch. The examiner notes the second end of the resilient member is mounted within the slider element (3) of the trim punch and projects through an opening in the top surface thereof, as shown in fig. 8, and is connected to the top surface by the body of the slider. 
	Regarding Claim 19, Weigelt discloses a protrusion (annotated fig. 7) extending below the flat bottom surface of the trim punch.
As best understood, Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shijo et al (US Publication 2013/0074665), herein referred to as Shijo. 
Regarding Claim 14, Shijo discloses a method of cutting sheet metals (paragraphs 0003 and 0022) comprising:
providing a die block (lower plate 103 and lower blade 107) having a die block cutting edge (107a);
providing a trim punch (movable unit 105 and upper blade 106) with a punch edge (106a) movable with respect to the die block (the trim punch is both “configured to move up and down along guide cylinders 104 such that [the] upper blade 106 (second blade) fixed to [the] moveable unit 105 (movable component) cooperates with [the] lower blade 107,” paragraph 0064, lines 4-7, and configured “to move along the X axis” via first slide device 151, as described in paragraph 0048);
arranging a sheet metal on the die block (the “thin metal foil made of aluminum or copper,” paragraph 0022, lines 3-4, is supported by the die block), such that a part of the sheet metal protrudes over the die cutting edge (a portion of the sheet metal extends in direction X past die block cutting edge 107a, fig. 6);
moving the trim punch into contact with the protruding part of the sheet metal (via press device, as described in paragraph 0023, lines 4-5) and past the die block cutting edge so as to create a shearing force on the sheet metal (fig. 5B) and, at the same time, moving the trim punch such that a clearance between the punch edge, the die block cutting edge and the workpiece increases as the trim punch moves past the block cutting edge (fig. 5D).
Regarding Claim 15, Shijo discloses the trim punch is moved along an angled guide surface (the interface between the “first rail” 511-1 and the “first slider” 512-1 in the “first slide device” 151; see fig. 7) as the trim punch contacts the sheet metal (paragraph 0049, line 6-12).	Regarding Claim 16, Shijo discloses moving the trim punch with respect to the punch shoe between a first, extended position (i.e., “a negative clearance” in the X-axis direction between the cutting edges), and a second, retracted position (i.e., “a zero clearance” between the cutting edges), as the trim punch engages the protruding part of the sheet metal, such that a shearing force applied by the trim punch on the sheet metal increases gradually as the trim punch is moved between its first and second position (the trim punch is moved from the first position to the second position when sliding engagement guides 161 contact cutting edge 106a upon downward pressing motion of the press device which aligns the punch edge with the die block cutting edge, wherein as the two edges approach each other to shear the workpiece, the shearing force is gradually increased). The examiner notes Shijo discloses another embodiment (see figs. 3A-3C) with an engagement guide element (61a, 61b) that shifts the trim punch from a first position to a second position in which a cutting edge (6a) of the trim punch gradually cuts the workpiece across a width thereof so as to gradually increase the shearing force at a corresponding location on the workpiece during the cutting operation.
Regarding Claim 17, Shijo discloses the trim punch is biased towards its first position by means of a resilient member (first spring plunger 9) and wherein moving the trim punch from its first to its second position acts against the bias of the resilient member (paragraph 0025, lines 6-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
As best understood, Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weigelt (US Publication 2009/0078067) in view of Fellenberg et al (US Publication 2008/0196471), herein referred to as Fellenberg.	Should the Applicant disagree with the examiner’s interpretation the element annotated as a “projection” in annotated fig. 7 corresponds to the projection set forth in Claims 4 and 19, Fellenberg teaches it is known in the art of trim punches for use in a die cutting assembly (fig. 10a) to provide a trim punch (knife 11) with a protrusion (20; formed as a rib; see e.g. figs. 3-8) extending below a flat bottom surface of the trim punch (paragraph 0065, lines 1-10).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the die cutting insert of Weigelt substantially disclosed above with the teaching of Fellenberg such that a processing tool is provided with a protrusion that extending below the flat bottom surface of the trim punch in order to introduce a bending stress in addition to the shearing stress imparted by the trim blade, wherein a tensile stress in the workpiece caused by the bending stress imparted by the protrusion (Fellenberg, paragraph 0005, lines 8-9) results in “[a] dramatic reduction of the cutting forces as well as a dramatic reduction of the wear and tear of the tools … while at the same time improving the quality of the cutting area” (Fellenberg, paragraph 0006, lines  4-7).
As best understood, Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weigelt (US Publication 2009/0078067).	Regarding Claims 10 and 20, Weigelt discloses the trim punch comprises a tongue (protruding portion 35) protruding from an upper portion (i.e., portion 30 of slider element 3) of the trim punch (fig. 1), wherein the punch shoe comprises a groove (25) for receiving the tongue of the trim punch (the receiving relationship is visible in the cross-section of fig. 1).
Weigelt fails to disclose the tongue protrudes from the top surface in the same direction as the angled side surface.
	However, Weigelt states in paragraph 0046, lines 9-17, “[t]he protruding portion 35 can only extend over a part of the longitudinal extent of the slider element and the slider element receiving means respectively. In principle it is also possible not to provide such a protruding portion, in which case however the hold of the slider element and the slider element receiving means to each other is markedly improved by such a protruding portion 35 which engages in positively locking relationship into a corresponding recess 25 of the slider element receiving means.”	Additionally, the examiner notes the upper portion (30) is configured with a shape that facilitates sliding movement of the slider element (3) of the trim punch relative to the punch shoe (2), wherein the upper portion can be shaped with any reasonable configuration that facilitates the aforementioned movement.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the die cutting insert of Weigelt substantially disclosed above such that the tongue protrudes from any reasonable portion of the trim punch, including a configuration in which the tongue protrudes from the top surface in the same direction as the angled side surface, since it has been held that the rearrangement of parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Moreover, it would have been an obvious matter of design choice to form the tongue in any form or shape was desired or expedient, including a configuration in which the tongue protrudes from the top surface in the same direction as the angled side surface. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
As best understood, Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Orain (US Patent 3,805,653).
Regarding Claim 12, Orain discloses the die cutting assembly is implemented in a punch press (6), wherein “[t]he die block 5 is fixed to [said] punch press 6” (col. 2, lines 40-41), and the punch shoe (slide 11 and plate 13) of the die cutting insert “is supported on the table 14 of the punch press” (col. 2, lines 64-65), wherein the table of the punch press corresponds to the “lower shoe.” 	This configuration of Orain fails to disclose the lower shoe arranged to support the die block.	However, according to the disclosure of Orain in col. 3, lines 45-52, “[i]n practice, either the cutting die 5 is movable and is displaced vertically relative to the plate 13 which remains stationary, or, on the contrary, the cutting die 5 is stationary and the plate 13 is displaced toward the cutting die. The successive steps illustrated in FIGS. 10a-10d are effected without any interruption.” The examiner notes the first example corresponds to the aforementioned configuration depicted in fig. 6, i.e., the die block (cutting die 5) is fixed to the punch press so as to be displaced vertically relative to the punch shoe (plate 13) supported on the lower shoe (table 14). Given this understanding, Orain suggests the alternative configuration is also possible and will function equally well, i.e., the punch shoe (plate 13) and associated die cutting insert structures are fixed to the punch press so as to be displaced vertically relative to the die block (cutting die 5) supported on the lower shoe (table 14).  In other words, this statement teaches either element (i.e., the die block or the punch shoe) can be mounted on the punch press while the other element is supported by the lower shoe (the table).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the die cutting assembly of Orain substantially disclosed above with the further teaching provided by the disclosure of Orain such that the positions of the die block and the punch shoe are rearranged, i.e., the die block is supported by the lower shoe, since Orain suggests that either configuration is suitable for performing “the successive steps illustrated in FIGS. 10a-10d [as they] are effected without any interruption” (Orain, col. 3, lines 50-52). Moreover, the examiner notes that such a modification would have been obvious to one having an ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As best understood, Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orain (US Patent 3,805,653) in view of Shijo (US Publication 2013/0074665).
Regarding Claim 13, the modified die cutting assembly of Orain substantially disclosed above includes a punch holder (the lower portion of the punch press 6 to which the punch shoe 13 is fixed) arranged to support the punch shoe (as set forth above in the rejection for claim 12).	The modified die cutting assembly of Orain substantially disclosed above fails to disclose at least one guide post is arranged between the punch holder and the lower shoe.
However, Shijo teaches it is known in the art of die cutting assemblies with a punch holder (upper plate 2) and a lower shoe (lower plate 3) to provide at least one guide post (guide cylinders 4) is arranged between the punch holder and the lower shoe (see, e.g., figs. 1A, 1B and 2).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the die cutting assembly of Orain substantially disclosed above with the teaching of Shijo such that at least one guide post is arranged between the punch holder and the lower shoe in order to facilitate proper alignment of the corresponding cutting edges of the die cutting assembly with respect to one another as the punch holder is “moved up and down by a press device or other actuator (not shown) along [the] guide cylinders 4 that can be arranged at four corners of the lower plate 3” (Shijo, paragraph 0023, lines 4-8). Moreover, the examiner notes all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
As best understood, Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Orain (US Patent 3,805,653) in view of Sundquist et al (US Patent 8,312,801), herein referred to as Sundquist, and Shijo (US Publication 2013/00074665).		Regarding Claim 14, Orain discloses a method of cutting a metal workpiece (col. 1, lines 6-9 and col. 4, lines 21-25) comprising:
	providing a die block (cutting die 5) having a die block cutting edge (“[t]he intersection 8 of the openings [7] and the internal cavity 9 of the cutting die constitute the cutting edges of the die,” col. 2, lines 43-45);
	providing a trim punch (three blades 10, wherein the cross-section of fig. 6 depicts one of the three blades) with a punch edge (cutting edge 10e) movable with respect to the die block (figs. 10a-10d; col. 3, lines 45-50);
	arranging a workpiece (1) on the die block (col. 2, lines 37-40), such that a part of the workpiece protrudes over the die cutting edge (i.e., chip 15, the portion of the workpiece 1 that extends across the openings 7 in the die block);
	moving the trim punch into contact with the protruding part of the sheet metal (col. 3, lines 5-9) and past the die block cutting edge so as to create a shearing force on the sheet metal (col. 3, lines 9-16) and, at the same time, moving the trim punch (10) such that a clearance (the increasing clearance indicated by the double-ended arrows depicted in annotated figs. 10b-d) between the punch edge, the die block cutting edge and the workpiece increases as the trim punch moves past the block cutting edge (fig. 10d; col. 3, lines 25-29). 
    PNG
    media_image4.png
    366
    581
    media_image4.png
    Greyscale
	Orain fails to disclose the method of cutting is a method of cutting sheet metals.	However, Orain notes in col. 44, lines 34-38, “the claimed invention … [is] applicable to all variations and modifications within the scope of the appended claims.” 	Additionally, the following references provide teaching that is pertinent to the method of claim 14:	First, Sundquist teaches it is known in the art of die cutting assemblies used to perform a method of cutting sheet metal (col. 1, lines 17-20 and col. 3, line 64 - col. 4, line 2) to provide a trim punch (upper blade 110, ram 114, hold down bar 116) that is moved along an angled guide surface (tapered guide surfaces 412a, 414a) to adjust the clearance between the trim punch and opposing die cutting edge (figs. 5A and 5B).	Second, Shijo teaches it is known in the art of die cutting assemblies used to perform a method of cutting sheet metal (paragraphs 0003 and 0022) to provide a trim punch (movable unit 105 and upper blade 106) with a punch edge (106a) movable with respect to the die block (the trim punch is both “configured to move up and down along guide cylinders 104 such that [the] upper blade 106 (second blade) fixed to [the] moveable unit 105 (movable component) cooperates with [the] lower blade 107,” paragraph 0064, lines 4-7, and configured “to move along the X axis” via first slide device 151, as described in paragraph 0048).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the method of Orain substantially disclosed above in view of the further suggestion made by Orain and the teaching of Sundquist and Shijo such that the method of Orain and corresponding die cutting apparatus used to perform the method is configured so as to be capable of performing a cutting operation on a piece of sheet metal as Sundquist and Shijo teach it is known to use similar die cutting assemblies with cutting edge clearance adjusting features to perform a method of cutting sheet metal. In other words, it would have been obvious to one having an ordinary skill in the art to configure the die cutting assembly of Orain to be suitable for cutting a workpiece of any suitable shape, including a sheet of metal. 
	Regarding Claim 15, the modified method of Orain substantially disclosed above includes the trim punch (Orain 10) is moved along an angled guide surface (Orain states in col. 2, lines 62-63, “[t]he top surface of the slides 11 [i.e., the interface between slide 11 and T-shaped end portion of blade 10] make an angle α with the horizontal”) as the trim punch contacts the sheet metal (Orain states in col. 2, lines 59-61, “the blades 10 carry bosses or cams 20 along their flanks which are adapted to bear against the sides 21 delimiting the openings in the cutting die 5”, wherein this is shown in fig. 6 and occurs while the trim punch is contacting the workpiece).	Regarding Claim 16, the modified method of Orain substantially disclosed above includes moving the trim punch with respect to the punch shoe (Orain, punch press 6) between a first, extended position (the position in which the three blades of Orain are “extended” towards the central axis of the die cutting insert so as to be “in contact with one another along their chamfered vertical surfaces 10b,” col. 2, lines 51-52, wherein “springs 12 are interposed between the plate 13 and the blades 10 in order to maintain the chamfered surfaces 10b of the blades in the rest or initial position of the cutting assembly,” Orain, col. 2, line 65 - col. 3, line 2) and a second, retracted position (Orain, col. 3, lines 25-29), as the trim punch (Orain 10) engages the protruding part of the sheet metal, such that a shearing force applied by the trim punch on the sheet metal increases gradually as the trim punch is moved between its first and second position (the shearing forces increase as the trim punch moves through a thicker portion of the workpiece, as shown in fig. 10d of Orain).
	Regarding Claim 17, the modified method of Orain substantially disclosed above includes the trim punch is biased towards its first position by means of a resilient member (Orain 12) and wherein moving the trim punch from its first to its second position acts against the bias of the resilient member (Orain, col. 2, line 65 - col. 3, line 2).
	Regarding Claim 18, the modified method of Orain substantially disclosed above includes the resilient member (Orain 12) moves the trim punch towards its first, expanded position as the sheet metal is cut so as to accelerate the cut part of the sheet metal in the direction of the angled guide surface of the punch shoe (Orain figs. 6 and 10d). The examiner notes, as best understood, the cut part of the workpiece, i.e. chip 15 of Orain is shown separating in a direction that substantially corresponds to the angle with which the angled guide surface (top surface of slide 11 of Orain) extends with respect to the punching direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	● Grove (US Patent 350,485) discloses a cutter (fig. 1) for tobacco leaves with a linkage assembly (e, e’, g) that moves a blade (f) in a diagonal motion (fig. 2) toward an anvil plate (a) to cut the tobacco.	● Schott (US Patent 3,270,606) discloses a cutting blade assembly (fig. 5) including an upper blade (10’) that moves about a fulcrum (48) “[d]uring cutting [and] force F causes the upper body of blade 10’ to move to the left because pin 62 is constrained [by angled surface of slot 64] to move leftward as well as upward by force F, and this causes edges 11’’ of blade 10’ to exert greater force against [lower] blade 12’” (col. 4, lines 43-47). 	● Kondo (US Patent 3,724,305) discloses a method for precision shearing that acknowledges maintaining the proper clearance between cutting edges of a punch and die pair is critical for cutting performance.	● Eriksson (US Patent 4,485,714) discloses a set of power shears (fig. 1) including an upper blade (4) and a lower blade (5), wherein “[t]he upper blade 4 moves slightly angularly to the vertical plane in accordance with the arrow on the Figure [i.e., fig. 1], to provide the correct cut,” col. 2, lines 41-43.	● Passa (US Patent 4,624,164) discloses a hydraulic shearing machine in which a blade holder and blade (9) mounted thereon are driven by a piston (13) relative to a stationary cutting blade (5), wherein the blade holder is guided by wheels (12) along an angled path relative to the cutting edge of the stationary blade (fig. 2).	● Gerhart et al (US Patent 5,487,296) discloses a number of structures that are pertinent to the claimed invention.	● Camp et al (US Patent 5,974,922) discloses a rotary knife (22) and a corresponding rotary anvil (24) in which after the edge of the rotary knife passes the edge of the rotary anvil, a clearance between the two edges and a cut portion (23) of the workpiece increases (fig. 2).	● Hisanobu et al (US Patent 7,080,943) discloses a slide guide device for a press.	● Matsuoka (US Patent 7,013,783) discloses a slide cam die (fig. 1) with a plurality of pins or tongues (71, 73, etc.) provided for aligning various portions of the die with respect to one another.	● Rohrer et al (US Publication 2002/0178885) discloses a die press (fig. 1) with a plurality of guide posts (41).	● Schmauder et al (US Publication 2014/0090443) discloses a wedge drive punch press for use with die cutting assemblies.	● Okuda (US Publication 2015/0343513) disclose a punch and die with an adjustment mechanism to shift the position of the punch relative to the die (figs. 11A-11D).	● Flehmig (US Publication 2018/0036784) discloses a punch and die structure (fig. 7).	● Shen et al (US 2018/0104732) discloses a draw punch (figs. 3-5) with an angled guide slot (34). 	● Nishimura et al (US Publication 2018/0272407) discloses a spring biased protrusion (108) on the bottom side of a trim punch (102) used to help separate a projecting portion of the workpiece after it is cut (fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        August 9, 2022

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722